Levine, J., concurs in the following memorandum. Levine, J. (concurring).
Although I agree with the result reached by the majority, I cannot agree with the means by which it arrived there, namely, that the City of New York lacks veto power over LIALS’ right to operate existing routes between Kennedy and La Guardia Airports and points in Suffolk and Nassau Counties because its consent is not required under section 66 of the Transportation Corporations Law (as amd by L 1972, ch 194, § 1). The majority reasons that because various municipal powers over the airports were ceded by statute and lease to the Port Authority, the City of New York is no longer “any city which is the beginning or ending point or terminal” (Transportation Corporations Law, § 66). Clearly the statute intends that the two municipalities at the ends of the route under consideration are to have the right to give or withhold consent. Using the ordinary meaning of the words of the statute, since all of LIALS’ routes either originate or terminate within the geographical boundaries of New York City, it must be the “city which is the beginning or ending point” under section 66. The unfortunate but necessary implication of the majority’s ruling is that the city’s consent would not be required concerning any new proposed routes into or out of all of New York City’s transportation terminals controlled by the Port Authority, and not merely those from its two airports. The effect would be to place the State of New York’s major metropolis and transportation center in a position inferior to its smallest city with respect to approval of new public transportation routes starting or ending within its geographical confines. I reach the same result as the majority in the instant case, however, but by a different path. Under long-standing precedent, the State has the pre-eminent power to regulate intermunicipal public transportation, and any sharing of *1152that control with local government is not a matter of right, but of legislative grace (People ex rel. City of New York v Nixon, 229 NY 3,56, 360; see, also, Matter of Village of Bronxville v Maltbie, 284 NY 206; Matter of City of New York v Fullen, 276 NY 574 [Finch, J., dissenting]). Therefore, the City of New York must find existing legislative authority upon which to base its having absolute power to prevent LIALS’ continued operations. In my view, the 1972 amendment to section 66 of the Transportation Corporations Law, which sets forth the consent requirements in terms of “a proposed new motor vehicle line or route” and the 1982 amendment to section 150 of the Transportation Law (L 1982, ch 626, § 4), which repealed subdivision 7 of that section, clearly evince a legislative intent to limit a city’s veto power at most to the approval of new routes or the enlargement of existing ones. Since the instant action pertained only to LIALS’ authority to operate existing routes,'the City of New York no longer has the absolute right to terminate LIALS’ authority by unilaterally revoking consent. [110 Misc 2d 338.]